Name: Commission Regulation (EC) No 1365/2002 of 26 July 2002 amending Regulation (EC) No 21/2002 as regards the forecast supply balances for the French overseas departments for the cereal sector
 Type: Regulation
 Subject Matter: economic policy;  trade;  plant product;  executive power and public service
 Date Published: nan

 Avis juridique important|32002R1365Commission Regulation (EC) No 1365/2002 of 26 July 2002 amending Regulation (EC) No 21/2002 as regards the forecast supply balances for the French overseas departments for the cereal sector Official Journal L 198 , 27/07/2002 P. 0027 - 0028Commission Regulation (EC) No 1365/2002of 26 July 2002amending Regulation (EC) No 21/2002 as regards the forecast supply balances for the French overseas departments for the cereal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 3(6) thereof,Whereas:(1) Part 1 of Annex I to Commission Regulation (EC) No 21/2002 of 28 December 2001 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) 1453/2001 and (EC) No 1454/2001(2), as last amended by Regulation (EC) No 1291/2002(3), lays down the forecast supply balances and fixes the Community aid for cereals and cereal products for the French overseas departments in accordance with Regulation (EC) No 1452/2001.(2) In the case of common wheat, the forecast supply balance provides for an annual quantity of 40000 tonnes for Guadeloupe and 2000 tonnes for Martinique. The current level of implementation of the specific supply arrangement indicates that the quantities set for Martinique are below the requirements of this region. The quantities set for Guadeloupe are at present sufficient to meet that region's requirements.(3) Thus, by letter dated 13 June 2002, the French authorities submitted a request for a transfer of 10000 tonnes from the balance for Guadeloupe to the balance for Martinique in order to meet the legitimate supply needs of the latter.(4) As a result, the distribution of the quantities of common wheat originally laid down in the supply balances for these two islands should be amended and the requested transfer carried out.(5) Regulation (EC) No 21/2002 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Part 1 of Annex I to Regulation (EC) No 21/2002 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 8, 11.1.2002, p. 15.(3) OJ L 188, 17.7.2002, p. 3.ANNEX"Part 1Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops, dried fodderForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>The products in this part are 100 % interchangeable for one and the same department."